         Case 5:20-cv-04049-EJD Document 37-7 Filed 09/24/20 Page 1 of 2



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorney for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     SIGURD MURPHY and KEITH UEHARA, on Case No. 5:20-cv-04049
10
     behalf of himself and all others similarly
     situated,                                  [PROPOSED] ORDER GRANTING
11                                              ADMINISTRATIVE MOTION TO
                                                CONSIDER WHETHER CASES SHOULD
12           Plaintiffs,                        BE RELATED
13                          v.                 Related Case:
                                               Riley et al. v. Celestron Acquisition LLC et al.,
14                                             Case No.: 3:20-cv-06527
     CELESTRON ACQUISITION, LLC,
15   NANTONG SCHMIDT OPTO-ELECTRICAL
     TECHNOLOGY CO. LTD.,
16   NINGBO SUNNY ELECTRONIC CO. LTD.
     OLIVON MANUFACTURING CO. LTD.,
17   OLIVON USA, LLC,
     SKY-WATCHER CANADA,
18   SKY-WATCHER USA,
     SUZHOU SYNTA OPTICAL TECHNOLOGY
19   CO., LTD.,
     SW TECHNOLOGY CORP.,
20   SYNTA CANADA INTERNATIONAL
     ENTERPRISES LTD., and
21   SYNTA TECHNOLOGY CORP. OF
     TAIWAN,
22
            Defendants.
23

24

25

26

27

28

       [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONSIDER
                     WHETHER CASES SHOULD BE RELATED
         Case 5:20-cv-04049-EJD Document 37-7 Filed 09/24/20 Page 2 of 2



 1           The Court, having considered all of the papers and pleadings on file, and good cause
 2   appearing, HEREBY GRANTS Plaintiff Jim Riley’s administrative motion to relate. The Court
 3
     finds that the action styled Riley et al. v. Celestron Acquisition LLC et al., Case No.: 3:20-cv-
 4
     06527 (the “Riley Action”) concerns substantially the same parties, property, transaction or
 5
     events as those at issue in this action, and further finds that it appears likely there will be an
 6

 7   unduly burdensome duplication of labor and expense or conflicting results if this action and the

 8   Riley Action are conducted before different judges.

 9           Therefore, good cause appearing, the Court GRANTS Plaintiff’s motion to relate the
10
     Riley Action to this action. The Clerk of the Court shall reassign the Riley Action as set forth in
11
     Civil Local Rule 3-12(f)(3).
12

13   IT IS SO ORDERED.
14
     DATED:                                                By:__________________________
15                                                            Hon. Edward J. Davila
16                                                            United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONSIDER
     WHETHER CASES SHOULD BE RELATED
                                    1
